Citation Nr: 1440702	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-31 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971 and September 1971 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim on appeal. The RO in Atlanta, Georgia, maintains jurisdiction of the claims file.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. 

In an October 2012 statement, the Veteran asserted entitlement to service connection for depression, to include as secondary to his colon cancer. Such a claim may not yet be ripe, as service connection for colon cancer is in appellate status, and the Board notes that a claim of entitlement to service connection for depression and anxiety was also denied by the April 2008 rating decision. However, it remains that this claim has been raised, and has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over the claim, it is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the June 2014 Board hearing and a May 1979 Fact Book of a commander of the Defense Nuclear Agency.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As a preliminary matter, the Board notes that the claims file has been rebuilt. A number of documents referred to by the RO during the course of the appeal are not available for Board review. On remand, the AOJ should obtain and associate with the claims file documents generated by VA, specifically the:  (1) January 2008 VA examination report, if such pertains to colon cancer; (2) Veteran's VA treatment records from the Atlanta VA Medical Center (VAMC) dated from December 2004 to December 2007, each referred to in the April 2008 rating decision; as well as the (3) August Statement of Case (SOC) referred to in the December 2013 Supplemental Statement of the Case (SSOC). Also, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

In this regard, as to the Veteran's rebuilt claims file, on remand, clarification is required as to whether the Veteran's August 2007 statement from a private physician, Dr. Teach, and his records related to his claim for disability benefits from the Social Security Administration (SSA), both referred to in the April 2008 rating decision, pertain to colon cancer. If a positive response is received, the Veteran's SSA records should be obtained and associated with the claims file and he should be provided another opportunity to supplement the record with Dr. Teach's statement. 

Also, on remand, AOJ should request that the Veteran either submit a copy of the private February 2007 colonoscopy report, referred to in the April 2008 rating decision, or request VA's assistance in obtaining such. Further, on remand, the Veteran should be invited to submit copies of the lay statements from Calvin and Ruth Adams, Ann Hornsby, and Barbara Barrow, referred to in the April 2008 rating decision, if they pertain to colon cancer.  

The Veteran has colon cancer, or colorectal cancer, which he asserts is related to in-service exposure to ionizing radiation. He has supplemented the record with a number of documents that purport to describe the circumstances of his service when he was charged with cleaning up the Eniwetok Atoll from April 1979 to January 1980 after nuclear testing years prior, in the 1950's. The Board notes here that Eniwetok Atoll has been referred to as both Eniwetok Atoll and Enewetok Atoll. At the time of his June 2014 Board hearing, the Veteran clarified that he does not assert that his colon cancer is related to herbicide exposure. 

Also at the time of his June 2014 Board hearing, the Veteran described his in-service exposure to radiation and reported that he wore only a mask, not the yellow protective gear and forced air mask that service members using heavy equipment used. He reported that he was involved in the clean-up and removal of radiation. He asserted that the dose estimates of record, in his service records, do not correspond with each other and do not represent the severity of his exposure. He reported that he drank water and bathed in water filtered from a distillation plant; however, he asserted that when they cleaned the filters, they found heavy contamination. He reported that his food was contaminated, as meals were brought to him and while everyone was careful, walking around the dust kicked up radiation. He also reported that he was running one day and had a blister the size of a half-dollar on his lower leg. He asserted that the medic drained the blister and bandaged his leg, but that he experienced subsequent swelling and was treated with medication and bed rest. 

38 C.F.R. § 3.311(b) (2012) includes a list of "radiogenic diseases," including colon cancer, if manifest five years or more after exposure, which will be service connected provided that certain conditions specified in that regulation. Proper procedures direct VA to obtain a dose estimate and refer the case to the VA Under Secretary for Benefits for review. See VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.1.H.32 (December 26, 2012).

Although the claims file has been rebuilt, it does not appear that the AOJ followed the procedures for claims based on ionizing radiation exposure. It is possible that such development occurred; however, the April 2008 rating decision and December 2013 SSOC are silent as to a discussion of such. On remand, the Veteran's information should be forwarded to the Defense Threat Reduction Agency (DTRA) in order to determine the nature and amount of his exposure using the most updated and reliable dosage estimates, and then referred to the VA Under Secretary for Benefits. Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMC in Atlanta, Georgia, dated from December 2004 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Obtain and associate with the claims file the January 2008 VA examination report, if such pertains to colon cancer, and August SOC. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Contact the Veteran and clarify if the: (1) August 2007 statement from a private physician, Dr. Teach; (2) records related to his claim for disability benefits from the SSA; and the (3) lay statements from Calvin and Ruth Adams, Ann Hornsby, and Barbara Barrow, pertain to colon cancer. 

If a positive response is received, obtain and associate with the claims file his SSA records, provide him another opportunity to supplement the record, with VA's assistance if he so desires, with Dr. Teach's statement, and invite him to supplement the record with copies of the lay statements cited. Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Dr. Teach's statement. If a negative response is received from any party, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed. Any and all efforts to secure such records must be properly documented in the claims file.

4. Contact the Veteran and request that he either supplement the record with a copy of the February 2007 colonoscopy report or submit authorization in order for VA to obtain the same. Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA. If a negative response is received from any party, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed. Any and all efforts to secure such records must be properly documented in the claims file.

5. Forward the Veteran's information, including his assertions as to the discrepancies in his records regarding his ionizing radiation dosage badge readings and subsequent classifications, his exposure to contaminated water, and his open wound of the lower leg, to the DTRA in order to determine the nature and amount of his exposure using the most updated and reliable dosage estimates. 

6. After obtaining an updated dose estimate from the DTRA, refer the Veteran's claim to the VA Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's colon cancer resulted from ionizing radiation exposure during service, considering both 38 C.F.R. § 3.311(c) and the Veteran's assertions as to the discrepancies in his records regarding his ionizing radiation dosage badge readings and subsequent classifications, his exposure to contaminated water, and his open wound of the lower leg, as well as the extensive literature submitted by the Veteran that is associated with the claims folder. 

7. After ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a SSOC and allow an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

